United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                            February 13, 2007
                      FOR THE FIFTH CIRCUIT
                         _______________                 Charles R. Fulbruge III
                                                                 Clerk
                           m 05-10509
                         _______________


                         SUE C. MCNEIL,

                                           Plaintiff-Appellant,

                              VERSUS

                               WYETH,
      Formerly Known as American Home Products Corporation,
           Doing Business as A.H. Robins Company, Inc.,

                                           Defendant-Appellee.

                    _________________________

          Appeal from the United States District Court
               for the Northern District of Texas
                    _________________________


                    ON PETITION FOR REHEARING

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:

     IT IS ORDERED that the “Motion for Modification of Certain

Statements in the Court’s Opinion” and the “Petition for Panel

Rehearing for the Limited Purpose of Modifying Certain Statements

in the Opinion” are DENIED.


                                  /s/ Jerry E. Smith
                              JERRY E. SMITH
                              United States Circuit Judge